[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


Exhibit 10.43
CONTRACT MANUFACTURING AGREEMENT
This Contract Manufacturing Agreement is made by and between (1) Fresenius Kabi
Austria GmbH, having its registered office at Hafnerstrasse 36, A-8055 Graz,
Austria (“FRESENIUS”) and (2) AMAG Pharmaceuticals, Inc., a Delaware corporation
having an office at 1100 Winter Street, Waltham, MA 02451, U.S.A. (“COMPANY”),
effective as of September 1, 2018 (the “Effective Date”).
Recitals
(A)
WHEREAS, COMPANY holds or is seeking the marketing authorisation of the Product
(as defined herein).

(B)
WHEREAS, COMPANY desires to engage FRESENIUS for the manufacture and supply of
the Product which is intended for commercial use.

(C)
WHEREAS, FRESENIUS desires to manufacture such Product and supply it to COMPANY.

(D)
WHEREAS, the Parties have agreed to enter into this Agreement to set forth the
terms and conditions on which the manufacture and supply of any particular
Product under a Product Schedule (as defined herein) will be carried out.

NOW, THEREFORE, the Parties hereto agree as follows:
1.
Definitions

1.1
“Affiliate” shall mean any company, corporation, partnership, joint venture
and/or firm which, directly or indirectly, controls or is controlled by or is
under common control with a Party. As used in the definition of “Affiliate”,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors (or such lesser percentage that is
the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction), and (b) in the case of non-corporate entities, the direct or
indirect power to manage, direct or cause the direction of the management and
policies of the non-corporate entity or the power to elect more than fifty
percent (50%) of the members of the governing body of such non-corporate entity.

1.2
“Agreement” means this Contract Manufacturing Agreement, together with all
Appendices attached hereto, as amended from time to time by the Parties in
accordance with Section 26.1, and all fully signed Product Schedules.

1.3
[***].

1.4
"Applicable Laws" means the applicable laws, statutes, rules, codes,
regulations, orders, judgments and/or ordinances of any Authority related to
granting approvals for, or the performance of Services under this Agreement,
and/or registration, approval, and/or use of Product in Austria, the European
Union, and the United States, as may be in effect from time to time or as any of
the same may be amended from time to time, including GMP.



1

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




1.5
“Authority” means any government regulatory authority responsible for granting
approvals for the performance of Services under this Agreement or for issuing
regulations pertaining to the Manufacture and/or use of Product in the intended
country of use, including the FDA.

1.6
“Average Yield” has the meaning set forth in Part C.7 of the applicable Product
Schedule.

1.7
"Background Intellectual Property" means any and all Intellectual Property of a
Party, which, as demonstrated by admissible evidence, (i) already existed as of
the Effective Date of this Agreement or (ii) was developed or obtained by or on
behalf of such Party independent of this Agreement, and without reliance upon
the Confidential Information of the other Party.

1.8
“Batch” means a specific quantity of Product that is produced during one
instance of Manufacture in accordance with the instructions in the applicable
MBR, and which Batch of Product is intended to satisfy Specifications.

1.9
“Batch Documentation” has the meaning set forth in Section 16.2.

1.10
“Business Day” means a day other than Saturday or Sunday or a day that is not a
public holiday in the jurisdiction in which COMPANY and/or FRESENIUS are located
or a day that is not in the shutdown times at FRESENIUS which COMPANY has been
notified of at least [***] in advance of such shutdown.

1.11
“Certificate of Analysis” means a document signed by an authorized
representative of FRESENIUS, describing Specifications for the Product, and the
results of testing of the Batch.

1.12
“Certificate of Conformity” means a document signed by an authorized
representative of FRESENIUS, certifying that a particular Batch was Manufactured
in accordance with GMP, this Agreement, and all other requirements of the
applicable Quality Agreement.

1.13
“Change Of Control” means any transaction or series of related transactions
involving: (i) the sale, lease, or transfer of all or substantially all of the
assets of the COMPANY to any third party; (ii) any merger or consolidation of
the COMPANY into or with another person or entity that is a third party (other
than a merger or consolidation effected exclusively to change the COMPANY’s
domicile or solely for internal restructuring purposes), or any other corporate
reorganization, in each case following which the COMPANY is not the surviving or
successor entity and the stockholders of the COMPANY in their capacity as such
immediately prior to such merger, consolidation or reorganization, own less than
a majority of the surviving or successor entity’s outstanding voting power; or
(iii) any sale or other transfer by the stockholders of the COMPANY of shares
representing at least a majority of the COMPANY’s then-total outstanding
combined voting power. As used in this definition of “Change Of Control”, “third
party” means an entity other than an Affiliate of COMPANY.

1.14
“Change Order” has the meaning in Section 8.

1.15
“Confidential Information” means any and all non-public information (a)
furnished or disclosed by or on behalf of one Party (“Disclosing Party”) to the
other Party (“Receiving Party”) or (b) developed by a Party via the use of
Confidential Information under this Agreement or generated in the performance of
this Agreement, in either case whether marked “confidential” or not, whether in
oral, visual, electronic, written or any other form



2

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




including, but not limited to, financial data, trade secrets, know-how,
forecasts, marketing plans, strategies, inventions, ideas, formulas, processes,
test data, procedures, formulations and specifications, and all of those
portions of notes, compilations, summaries, memoranda or other documents
prepared by the Receiving Party which contain, reflect or are otherwise derived
from the before mentioned information as well as any copies thereof and of the
before mentioned information.
1.16
“Effective Date” has the meaning set forth above.

1.17
“Facility” means the facility(ies) of FRESENIUS identified in the applicable
Product Schedule and any additional facilities to be used for Manufacture of
Product as identified in the applicable Quality Agreement.

1.18
"FDA" means the United States Food and Drug Administration and any successor
agency thereto.

1.19
[***].

1.20
“Fixed Price Term” means the term for which the Price specified in the relevant
Product Schedule will remain fixed, as specified in Part C.3 of the relevant
Product Schedule.

1.21
“Force Majeure” has the meaning in Section 25.

1.22
“Forecast” has the meaning set forth in Section 5.1.

1.23
"GMP" means current good manufacturing practices, rules, regulations and
guidelines specified in applicable European Union and Pharmaceutical Inspection
Convention and Co-Operating Scheme (PIC/S) directives (and the corresponding
national laws and regulations), in the United States Code of Federal
Regulations, and in any other applicable laws, rules and regulations and
guidelines.

1.24
"Intellectual Property" means all know-how, copyrights, trademarks, patents,
trade secrets, designs, information, documentation, drawings, methods,
techniques, data, regulatory submissions, specifications, and other intellectual
property of any kind (whether or not protected under patent, trademark,
copyright or similar jaws).

1.25
“Invoice Currency” means the currency in which each Product will be invoiced and
paid, as specified in Part C.2 of the relevant Product Schedule.

1.26
“Loss(es)” shall mean any and all liabilities, costs, damages and expenses,
including [***].

1.27
“Manufacturing Activities”, “Manufacture”, “Manufactured”, or “Manufacturing”
means any steps, processes and activities necessary for production by FRESENIUS
of Product including the manufacturing, processing, packaging, labelling,
quality control testing, stability testing, release, storage or supply of
Product as required by the applicable Product Schedule, this Agreement, the MBR,
and the applicable Quality Agreement.

1.28
“Manufacturing Process” means any and all procedures and activities (or any step
in any procedure or activity) (a) planned to be used by FRESENIUS to Manufacture
Product, as



3

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




evidenced in the MBR or (b) actually used by FRESENIUS, as evidenced in the
Batch Documentation the particular Batch.
1.29
“MBR” means the version-controlled complete detailed instructions agreed to in
writing by the Parties for the Manufacturing Process to be used to Manufacture a
Batch of the applicable Product, which may be modified or changed only in
accordance with the applicable Quality Agreement.

1.30
“Minimum Order Quantities” means the minimum quantity of primary packaging
materials that a Designated Supplier (as defined in Section 14.1) will sell per
order.

1.31
“Parties” means FRESENIUS and COMPANY. “Party” shall mean either FRESENIUS or
COMPANY as the context indicates.

1.32
“Price” means, with respect to the Product, the amount payable for such Product
as specified in Part C.1 of the relevant Product Schedule, subject to adjustment
as set forth in such Product Schedule.

1.33
“Product(s)” means, with respect to a Product Schedule, the final form of the
product including if applicable Supplied Materials, to be supplied pursuant to
and as detailed in Part A of such Product Schedule.

1.34
“Product Schedule” means a schedule for supply of Product that is executed and
delivered by the Parties in accordance with Section 4.

1.35
“Product Schedule Effective Date” means, with respect to each Product Schedule,
the date on which such Product Schedule becomes effective, as set forth in such
Product Schedule.

1.36
“Purchase Order” means a binding order issued by COMPANY pursuant to this
Agreement substantially in the form identified in Exhibit 2 for such quantities
of a Product as COMPANY desires to purchase from FRESENIUS in accordance with
the terms of this Agreement stating, amongst others, purchase order number,
COMPANY product code, COMPANY product name, quantities, Prices, desired delivery
date and address.

1.37
“Quality Agreement” means a quality agreement(s) entered into by the Parties, as
it may be amended from time to time by the Parties in accordance with its terms,
containing quality assurance responsibilities for Product.

1.38
“Records” have the meaning set forth in Section 9.1.

1.39
“Services” means the services to be performed by FRESENIUS under this Agreement.

1.40
“Specification(s)” means (a) with respect to each Product Schedule, the
specifications for such Product, as specified in Part A of such Product Schedule
and/or the applicable Quality Agreement as the same may be updated from time to
time in accordance with this Agreement and the respective Quality Agreement.

1.41
“Supplied Materials” has the meaning set forth in Section 15.1.



4

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




1.42
“Territory” means all countries or regions in which a commercial sale of the
applicable Product is intended to take place as listed in Part A.3 of the
relevant Product Schedule.

2.
General.

2.1
Performance of Services. FRESENIUS will perform Services in accordance with this
Agreement, the applicable Quality Agreement, the applicable Product Schedule and
all Applicable Laws, including GMP. FRESENIUS will perform all Services at the
Facility, provide all staff and equipment necessary to perform the Services in
accordance with this Agreement, and hold at such Facility all equipment,
Supplied Materials and other items used in the Services. FRESENIUS will supply,
in accordance with the relevant approved raw material specifications as
identified in the applicable Quality Agreement, all materials to be used by
FRESENIUS in the performance of Services other than the Supplied Materials.

2.2
Facility Requirements. FRESENIUS will not change the location of such Facility
or use any additional facility for the performance of Services under this
Agreement without prior written notice to, and prior written consent from,
COMPANY. FRESENIUS will maintain, at its own expense, the Facility and all
equipment required for the Manufacture of Product in a state of repair and
operating efficiency consistent with the requirements of GMP and all Applicable
Laws, and FRESENIUS Standard Operating Procedures (“SOPs”). FRESENIUS will
notify COMPANY of any proposed changes to the Facility, its utilities, layout or
other matters that may impact the Product in accordance with the requirements of
the applicable Quality Agreement.

2.3
Validation. FRESENIUS will be responsible for performing all validation of the
Facility, equipment and cleaning and maintenance processes employed in the
Manufacturing Process as set forth in the Quality Agreement and if not
identified therein in accordance with GMP, FRESENIUS’ SOPs, and Applicable Laws.

2.4
Changes to Laws. If there are any material changes in GMP or Applicable Laws
enacted after the execution of a Product Schedule that impact the Manufacture of
such Product, and such changes are specific to the Product and not of general
requirement for contract manufacturing services and [***], then FRESENIUS will
promptly provide written notice to COMPANY documenting such change and [***],
and the Parties shall in good faith discuss and negotiate ways to continue the
Manufacture of Product overcoming [***] and the possibility of a Change Order.
In the event the Parties are unable to reach a mutually agreeable arrangement
within [***], FRESENIUS may terminate this Agreement by providing COMPANY with
written notice of its intent to terminate, with a notice period of [***],
beginning with the date such notice is delivered to COMPANY.

2.5
Subcontracting. FRESENIUS may not subcontract with any third party or any
Affiliate of FRESENIUS, to perform any of its obligations under this Agreement
without the prior written consent of COMPANY. Such consent shall be deemed given
for such third party performing certain Services if such subcontractor is
specified in the applicable Quality Agreement as providing such Services.
FRESENIUS will be solely responsible for the performance of any permitted
subcontractor, and liability arising out of such performance as if such
performance had been provided by FRESENIUS itself under this Agreement.
FRESENIUS will cause any such permitted subcontractor to be bound by, and to
comply with, the terms of this



5

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




Agreement, as applicable, including all confidentiality, quality assurance,
regulatory and other obligations and requirements of, FRESENIUS set forth in
this Agreement.
2.6
Duty to Notify. FRESENIUS will promptly notify COMPANY if, at any time during
the term of this Agreement, FRESENIUS has reason to believe that it will be
unable to perform or complete the Services in a timely manner. Compliance by
FRESENIUS with this Section will not relieve FRESENIUS of any other obligation
or liability under this Agreement.

2.7
Ownership of Materials. COMPANY will at all times retain title to and ownership
of the Supplied Materials, Product, any intermediates and components of Supplied
Materials or Product, and any work in process at each and every stage of the
Manufacturing Process, with the exception of packaging material and other
materials which are procured by FRESENIUS. Title to and ownership of the
FRESENIUS procured materials will be transferred to COMPANY upon delivery of
Product to COMPANY. FRESENIUS will provide within the Facility an area or areas
where such materials and any work in process are segregated and stored in
accordance with the Specifications and GMP, and in such a way as to be able at
all times to clearly distinguish such materials from products and materials
belonging to FRESENIUS, or held by it for any other party’s account. FRESENIUS
will ensure that Supplied Materials, Product, any intermediates and components
of any Supplied Materials or Product, and any work in process are free and clear
of any liens or encumbrances. FRESENIUS will protect such materials from loss,
damage and theft at all stages of the Manufacturing Process, and immediately
notifies COMPANY if at any time it believes any such materials have been
damaged, lost or stolen.

3.
Engagement of FRESENIUS.

3.1
Manufacture of Product. FRESENIUS will Manufacture and sell Product to COMPANY
in accordance with the terms of this Agreement and upon terms consistent with
any confirmed Purchase Order pursuant to Section 6.2.

4.
Product Schedules.

4.1
The Parties shall enter into a Product Schedule (substantially in the form of
Exhibit 1) for each Product that is or may be the subject of a marketing
authorization of an Authority that is to be manufactured and supplied subject to
the terms and conditions of this Agreement.

4.2
Any number of Product Schedules may be executed pursuant to this Agreement. Each
Product Schedule will govern the supply of the Product set forth therein.

4.3
Each Product Schedule will operate for the term specified in that Product
Schedule unless earlier terminated in accordance with Section 23 of this
Agreement.

5.
Forecasting; Minimum purchase quantity; Delivery.

5.1
For every Product Schedule, [***] when such Product Schedule remains in effect,
COMPANY shall submit to FRESENIUS a rolling forecast covering each product code
set forth in such Product Schedule for COMPANY’s good faith estimate of the
quantity of the relevant Product it expects to order from FRESENIUS pursuant to
such Product Schedule for the time period of the following [***], broken down on
a [***] basis, (each such estimate, a “Forecast”). The first [***] of each
Forecast shall be binding to COMPANY (the “Binding



6

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




Forecast”). The Binding Forecasts can only be changed with FRESENIUS written
consent. The following [***] after the Binding Forecast period shall be
semi-binding on COMPANY, meaning COMPANY may order [***] of the forecasted
quantity of Product in such portion of the Forecast (the “Semi-Binding
Forecast”) without FRESENIUS’ prior written consent. The subsequent [***] of
each Forecast are estimations and shall be used by FRESENIUS for planning
purposes only.
5.2
In addition, COMPANY shall submit to FRESENIUS [***] for every Product Schedule
in effect a non-binding to [***] Forecast for planning purposes only.

5.3
Primary packaging materials (as described in the applicable Quality Agreement)
used to manufacture the Products can be purchased by FRESENIUS based on [***]
rolling forecast figures pursuant to Section 5.1. [***] shall bear all costs of
such materials if they expire, including reasonable scrapping costs of the
materials if primary packaging materials in stock expire during the term of this
Agreement due to [***]. For the avoidance of doubt, any Minimum Order Quantities
shall be specified in the applicable Product Schedule. FRESENIUS is responsible
for maintaining a sufficient inventory of materials in order to meet its
obligations under this Agreement, including the Forecasts, and such materials
will be used in a first-expiry, first out (FEFO) basis.

5.4
Concerning Product under the Semi-Binding Forecast and Binding Forecasts: if the
quantity of Product ordered by COMPANY pursuant to Purchase Orders submitted to
FRESENIUS is (a) less than the quantity forecasted in the Binding Forecast for
such period, or (b) less than [***] of the quantity forecasted in the
Semi-Binding Forecast for such period, then COMPANY shall pay FRESENIUS the
compensation specified in Part C.6 of the relevant Product Schedule for such
shortfall. For avoidance of doubt, if (x) as set forth in Section 5.1, FRESENIUS
provides its written consent to a change in the Binding Forecast, or (y)
FRESENIUS is unable to supply the quantity of Product under any Purchase Order
that is consistent with the Binding Forecast, FRESENIUS shall not be entitled to
such compensation, unless agreed to by COMPANY in a signed writing.

5.5
Subject to Section 2.6, based on the analysis of Forecasts it receives from
COMPANY, FRESENIUS undertakes to inform COMPANY within [***] of receipt of the
Forecast of any significant unavailability of capacity it might face in
fulfilling COMPANY’s needs.

5.6
COMPANY guarantees to purchase and pay a minimum purchase quantity of Product as
stated in the relevant Product Schedule under Part B.5. If COMPANY does not
purchase the minimum purchase quantity, FRESENIUS is entitled to compensation as
defined in Part B.5 to the relevant Product Schedule.

5.7
The delivery terms for Product are specified in Part B.1 of the relevant Product
Schedule.

5.8
The packaging and labelling requirements are specified in Part B.3 of the
relevant Product Schedule.

5.9
Notwithstanding any terms and conditions in a Product Schedule or this Agreement
that obligate COMPANY to purchase a minimum quantity of Product, and pay
compensation to FRESENIUS for a failure to purchase such quantities, such
purchase obligations and compensation that would otherwise be due from COMPANY
will be reduced [***] for Product



7

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




quantities affected by the events set forth in Sections 5.9(a)-(e) below, if
COMPANY cannot fulfil its minimum purchase quantity obligations [***] due to:
(a)
[***];

(b)
[***];

(c)
[***];

(d)
[***];

(e)
[***].

6.
Orders.

6.1
COMPANY shall submit to FRESENIUS Purchase Orders for its planned requirements
of Product under each Product Schedule not less than [***] prior to the required
delivery date of the Product. Each Purchase Order shall detail COMPANY’s
purchase order number, FRESENIUS’ product codes, and FRESENIUS product names for
the Product, as specified in the applicable Product Schedule, as well as the
delivery date and required quantities per delivery date. Each Purchase Order
shall also include the shipping and invoice address of COMPANY.

6.2
All Purchase Orders shall be in writing and be transmitted by facsimile or by
email. Each Purchase Order submitted to FRESENIUS by COMPANY that conforms to
the requirements of this Agreement, the applicable Product Schedule, and the
applicable Forecast shall be confirmed [***] in writing by FRESENIUS at the
latest [***] after receipt of each such Purchase Order; provided, that, (i)
Purchase Orders are for Product within the Binding Forecast and (ii) FRESENIUS
[***] shall act in good faith and use [***] to accept and fulfil any other
Purchase Order that is consistent with the Forecast except if FRESENIUS has
notified COMPANY of (a) its inability to supply the quantity of Product under
Purchase Orders consistent with the Binding Forecast in accordance with Section
5.5 or 25, or (b) an uncured material breach by COMPANY. Each Purchase Order
issued by COMPANY pursuant to this Agreement will be subject to the terms of
this Agreement and will be incorporated herein and form part of this Agreement.

6.3
Confirmed Purchase Orders can only be changed by a mutual written agreement of
both Parties. Unless otherwise agreed by the Parties, each Purchase Order shall
specify one delivery date for all Batches ordered thereunder. Notwithstanding
the foregoing, delivered quantities of Product [***] consistent with the Average
Yield set forth in Part C.7 of the applicable Product Schedule. In this event,
[***] only the quantities of Product delivered by FRESENIUS to COMPANY are
payable by COMPANY.

6.4
Product ordered pursuant to confirmed Purchase Orders will be delivered [***]
unless otherwise mutually agreed by the Parties in writing, Product shall be
delivered at the latest within [***] of the delivery date specified by COMPANY
in any Purchase Order that is consistent with the Forecast and Section 6.1.





8

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




7.
Quality.

7.1
The Product shall satisfy the Specifications. The Parties shall comply with the
provisions and requirements of the relevant Quality Agreement.

7.2
Each Party shall maintain governmental permits, licenses and approvals enabling
such Party to perform its obligations under this Agreement.

7.3
FRESENIUS shall maintain, at its own expense, governmental permits and licenses
for the Facility enabling it to perform its obligations under this Agreement. At
COMPANY’s request, FRESENIUS will provide COMPANY with copies of all such
permits and licenses, COMPANY will have the right to use any and all information
contained in such governmental permits and licenses, in connection with
regulatory approval of Product.

7.4
Further quality relevant issues and the allocation of the responsibilities are
listed in the applicable Quality Agreement. The Parties shall comply with the
provisions of the applicable Quality Agreement. If there are any direct
conflicts between the terms of the applicable Quality Agreement and this
Agreement, the provisions in this Agreement shall govern, except that if there
is a conflict between this Agreement and the applicable Quality Agreement
related to quality matters, the Quality Agreement will prevail.

8
Unless and until otherwise agreed by the Parties by entering into a new or
additional Quality Agreement or otherwise amending the Quality Agreement, the
Quality Agreement for Product that is supplied under a Product Schedule will
apply to all Products delivered by FRESENIUS to COMPANY under all Product
Schedules. If changes to the Specifications or the Quality Agreement are
necessary and such changes would materially increase or reduce the costs for
FRESENIUS, as documented and reasonably demonstrated to COMPANY, the Parties
shall negotiate in good faith a Change Order to modify the Price of the effected
Product as well as the fees payable. Changes, Manufacturing Process and
Specifications.

8.1
Changes. If a required modification to this Agreement, or a Product Schedule, or
the Quality Agreement is identified by a Party including as a result of a change
in GMP as described in Section 2.4, the identifying Party will notify the other
Party in writing as soon as reasonably possible, and FRESENIUS will provide
COMPANY with a change order (“Change Order”) containing a description of the
required modifications and their effect on the scope, fees, costs and timelines
of this Agreement, or Product Schedule or Quality Agreement, as applicable, and
will use reasonable efforts to do so within [***] of receiving or providing such
notice, as the case may be. No Change Order will be effective unless and until
it has been signed by authorized representatives of both Parties.

8.2
Process/Specifications Changes. No change or modification to the Manufacturing
Process or Specifications for any Product will be made by FRESENIUS unless
approved in advance in writing signed by COMPANY and made in accordance with the
change control provisions of the applicable Quality Agreement.

9.
Record and Sample Retention.

9.1
Records. FRESENIUS will keep complete and accurate records of Batch
Documentation of Product and/or other documents related to the Manufacturing
Process of Product as



9

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




required by Applicable Laws, the applicable Quality Agreement, and this
Agreement (collectively, the “Records”). All Records will be the property of
COMPANY and, except as required by Applicable Laws or to meet its obligations
under this Agreement, will not be transferred, delivered or otherwise provided
to any party other than COMPANY, without the prior written approval of COMPANY.
FRESENIUS will retain Records in accordance with the FRESENIUS SOPs for records
retention, the Quality Agreement, and Applicable Laws. COMPANY may require
FRESENIUS to provide such Records after the retention period ends. In such case,
COMPANY shall inform FRESENIUS in writing at least [***] prior to end of the
respective retention period. FRESENIUS shall make the Records available to
COMPANY for inspection or copying upon COMPANY’s reasonable request or during
audits by COMPANY. For the avoidance of doubt, nothing in this Section 9.1 is
intended to alter or affect the parties’ respective rights pursuant to Section
20.2(b) below.
9.2
Samples.

(a)
Retained Samples. FRESENIUS will take and retain, for such period and in such
quantities as required by GMP and the applicable Quality Agreement, samples of
Product Manufactured under this Agreement (“Retained Samples”).

(b)
Other Samples. From time to time, COMPANY may request from FRESENIUS, and
FRESENIUS shall provide to COMPANY or its designee, samples of Product (other
than any Retained Samples that FRESENIUS is required to retain pursuant to GMP)
in accordance with the applicable Quality Agreement, Section 16.4, or as
otherwise reasonably required by COMPANY. Upon COMPANY’s written request,
FRESENIUS will provide such samples to COMPANY or its designee in accordance
with the applicable Quality Agreement, or if such samples are for a purpose
other than as contemplated under the applicable Quality Agreement (such samples,
“Other Samples”), FRESENIUS shall provide such Other Samples to COMPANY or its
designee in accordance with COMPANY’s reasonable written instructions according
to Prices per unit defined in the relevant Product Schedule plus additional out
of pocket costs.

10.
Regulatory Matters.

10.1
Regulatory Inspections.

(a)
FRESENIUS will inform COMPANY of any unannounced Regulatory Authority
inspections that involve the Products within [***]. FRESENIUS will inform
COMPANY of any scheduled Authority inspections that involve the Products within
[***] of the notification to FRESENIUS of such an inspection. FRESENIUS will
permit a representative from COMPANY to be present at the Facility for a
pre-approval inspection or any subsequent inspection that directly involves
Product. COMPANY personnel will participate in the inspection related to
COMPANY’s Products if it so chooses or at the request of the regulatory agency.

(b)
FRESENIUS will inform COMPANY within [***] of any Authority critical or major
findings (i.e. Form 483's, warning letters or such other similar correspondence)
that have an impact on the manufacture of the Product. Copies of Authority audit
findings and



10

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




responses will be provided to COMPANY; proprietary information may be redacted
unless such information directly relates to COMPANY’s products.
(c)
COMPANY will maintain reports of any inspection carried out by regulatory
authorities at COMPANY’s facilities that are directly related to the Product
with details of any major, minor, or adverse comments. For inspections that are
specifically related to the manufacture of Product(s) at the Facility, COMPANY
will notify FRESENIUS within [***] of the initiation of such inspection and
provide updates at regular intervals during such inspection. COMPANY shall make
any response to Authorities with respect to such inspections if needed within
[***]. Copies of the regulatory agency findings and the site responses
specifically relating to the manufacture of Product at the Facility are to be
sent to FRESENIUS, redacted if applicable, or confirm absence of observations
and/or responses.

10.2
Inspections/Audits by COMPANY. FRESENIUS will permit COMPANY and/or its
representatives to perform audits to inspect the Facility including the Records
and the holding facilities for Supplied Materials in an interval, duration, and
notice period as defined in the applicable Quality Agreement to ensure
compliance with the terms of this Agreement, and (b) for cause with the notice
period defined in the applicable Quality Agreement, in each case [***], and as
may be further defined in the applicable Quality Agreement. For all other audits
by COMPANY or its representatives, such additional audit must be agreed to by
the Parties including, [***].

10.3
Waste Disposal. The generation, collection, storage, handling, transportation,
movement and release of hazardous materials and waste generated in connection
with the Services will be the responsibility of FRESENIUS at FRESENIUS’ sole
cost and expense except for reasonable costs associated with such activities for
hazardous materials that expire (a) due to changes in the [***] rolling Forecast
provided by COMPANY provided such changes or hazardous material expiration are
unrelated to FRESENIUS acts or omissions, or (b) due to COMPANY’s omissions.
Without limiting other applicable requirements, FRESENIUS will prepare, execute
and maintain, as the generator of waste, all licenses, registrations, approvals,
authorizations, notices, shipping documents and waste manifests required under
Applicable Laws.

10.4
Safety Procedures. FRESENIUS will be solely responsible for implementing and
maintaining health and safety procedures for the performance of Services and for
the handling of any materials or hazardous waste used in or generated by the
Services. FRESENIUS, in consultation with COMPANY, will develop safety and
handling procedures for Product; provided, however, that COMPANY will have no
responsibility for FRESENIUS’ health and safety program.

11.
Price.

11.1
The Price of each Product is [***]. The Price is payable in the applicable
Invoice Currency. Price for Product is indicated in the respective Product
Schedule. [***].

11.2
The Price for Product and the period for which it will be valid, and the
conditions under which such Price will be reviewed, except as set forth below,
are laid out in the relevant Product Schedule. [***].



11

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




11.3
[***].

11.4
[***]:



a)
[***].

b)
[***].

c)
[***].

d)
[***].



Index
Internet link
[***]


[***]

11.5
If COMPANY requests specific quality and regulatory activities [***] not defined
in the applicable Quality Agreement or that are specifically identified in the
applicable Product Schedule as excluded from the Price for such Product, such
activities, and the fees associated with such additional activities must be
expressly authorized to be performed by COMPANY in writing. [***].

12.
Invoicing and Payment.

12.1
All amounts due under this Agreement will be invoiced by FRESENIUS in accordance
with this Agreement and the applicable Product Schedule. FRESENIUS shall issue
an invoice to COMPANY for the applicable Price for all Products delivered to
COMPANY hereunder pursuant to a Product Schedule [***]. Each duly issued invoice
shall contain a reference to the Purchase Order number of COMPANY and shall
state FRESENIUS’ registered VAT number.

12.2
COMPANY shall pay all invoices in full within [***] from the date of receipt of
the relevant invoice to the payee set forth in the applicable Product Schedule,
unless such invoice is the subject of a good faith dispute in which case COMPANY
will promptly advise FRESENIUS of the dispute and the Parties will cooperate
with each other to timely resolve such dispute.

13.
Shipping and Delivery.

Delivery terms of Product are defined in the respective Product Schedule.
FRESENIUS will not make Product available to COMPANY’s carrier until FRESENIUS
has received written instructions from COMPANY to do so. FRESENIUS will ensure
that each Batch will be delivered to COMPANY or COMPANY’s designee in accordance
with the instructions for shipping and packaging specified by COMPANY in the
applicable Product Schedule or otherwise agreed in writing.




12

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




14.
Designated Suppliers.

14.1
The Parties may agree that FRESENIUS will only order certain or all raw material
or packaging, which are needed to manufacture the Product, from certain
suppliers pre-approved in writing by COMPANY (“Designated Suppliers”). If the
Parties agree on Designated Suppliers, these Designated Suppliers will be listed
in the relevant Annex of the applicable Quality Agreement. For the avoidance of
doubt, the term “Designated Suppliers” does not include suppliers of Supplied
Materials (as defined in Section 15.1 below).

14.2
COMPANY is responsible for auditing and qualification of Designated Suppliers if
expressly agreed to in writing by COMPANY. If a Designated Supplier does not
deliver in the quality or time demanded by FRESENIUS or if its deliveries suffer
shortfalls, damages or defects, COMPANY and FRESENIUS will negotiate further
actions and shall [***] to overcome and resolve [***] such shortfalls, damages
and defects. [***].

15.
Supplied Materials.

15.1
The Parties may agree that COMPANY supplies certain or all raw materials or
packaging, which are needed to manufacture the Product, to FRESENIUS (“Supplied
Materials”). If the Parties agree on this, the Supplied Materials will be listed
and specified in the relevant Annex of the applicable Quality Agreement and/or
the applicable Product Schedule.

15.2
COMPANY will provide Supplied Materials (as specified in the applicable Product
Schedule or as specified in the relevant Annex of the applicable Quality
Agreement), unless otherwise mutually agreed in writing by the Parties, [***],
to the FRESENIUS manufacturing site for the Product, in such quantities and
quality of the Supplied Materials as are required to enable FRESENIUS to
manufacture and deliver the quantities and quality of Products ordered.
FRESENIUS agrees (a) to use the Supplied Materials exclusively for the
manufacturing of the Products under this Agreement, (b) to account for all
Supplied Materials, (c) not to provide Supplied Materials to any third party
without the express prior written consent of COMPANY, and (d) [***], to destroy
or return to COMPANY all unused quantities of Supplied Materials according to
COMPANY’s written directions.

15.3
If any Supplied Materials negatively deviate from the quality agreed to in
writing by the Parties in the applicable Quality Agreement for such Supplied
Materials or if the deliveries of Supplied Materials suffer shortfalls, damages,
delays or defects not caused by FRESENIUS actions or inactions, FRESENIUS shall
immediately notify COMPANY, and COMPANY shall promptly supply FRESENIUS with
conforming Supplied Materials. Should COMPANY not be able to timely meet the
requirements for Supplied Materials through no fault of FRESENIUS and therefore
the Manufacturing is stopped, delayed, frustrated or otherwise blocked, the
Parties will discuss in good faith the impact and how to deal with this
situation and possible losses. [***].

15.4
Replacement: In the event of any loss or damage of any Supplied Materials
delivered hereunder and needed for Manufacture of a Batch of Product, COMPANY
shall replace and provide FRESENIUS with Supplied Materials according to the
terms set forth in Section 15.2, [***]. The Supplied Material reimbursement
costs will be as set forth in the applicable Product Schedule.



13

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




16.
Testing and Acceptance of Product.

16.1
Testing by FRESENIUS. The Product will be Manufactured in accordance with the
Manufacturing Process approved by COMPANY, and with GMP. Each Batch of Product
will be sampled and tested by FRESENIUS against the Specifications, and as set
forth in the applicable Quality Agreement.

16.2
Provision of Records. If, based upon such tests and documentation review for the
Batch, a Batch of Product conforms to the Specifications and was Manufactured
according to GMP and the Manufacturing Process, then a Certificate of Analysis
and a Certificate of Conformity will be completed and approved by FRESENIUS and
delivered to COMPANY, and such Certificate of Analysis and Certificate of
Conformity will include any other requirements set forth in the applicable
Quality Agreement. This Certificate of Conformity, a Certificate of Analysis,
raw data from quality control testing and analysis as defined in the relevant
Appendix of the Quality Agreement, and a complete and accurate copy of the Batch
records and any other documentation specified in the applicable Quality
Agreement (collectively, the “Batch Documentation”) for each Batch of Product
will be promptly delivered to COMPANY as an electronic copy. [***].

16.3
Review of Batch Documentation; Acceptance. COMPANY will review the Batch
Documentation for each Batch of Product after delivery of the Batch
Documentation and may test samples of the Batch of Product against the
Specifications [***]. COMPANY will notify FRESENIUS in writing of its acceptance
or rejection of such Batch within [***] of date of receipt (as set forth in
Section 16.2) of the electronic copy of the complete Batch Documentation
relating to such Batch, subject to Section 16.6. During this review period, the
Parties agree to respond promptly, to any reasonable inquiry or request for a
correction or change by the other Party with respect to such Batch
Documentation. COMPANY has no obligation to accept a Batch if such Batch does
not comply with the Specifications and/or was not Manufactured in compliance
with GMP and/or the Manufacturing Process specified in the MBR for the Batch;
[***]. If such notice is not given by COMPANY in the time period specified
above, the Product is deemed to be delivered in the right quantities, in
compliance with the Specifications, and Manufactured in accordance with GMP and
the agreed Manufacturing Process subject to Section 16.6.

16.4
Disputes. In case of any disagreement as to whether Product conforms to the
applicable Specifications or was Manufactured in compliance with GMP or the
agreed Manufacturing Process, the quality assurance representatives of the
parties will work in good faith, which shall include providing such documents
and samples as may be reasonably requested by the other Party, to resolve any
such disagreement and COMPANY and FRESENIUS will follow their respective SOPs to
determine the conformity of the Product to the Specifications, and the
Manufacturing Process and GMP. If the foregoing discussions do not resolve the
disagreement in a reasonable time [***].

16.5
Product Non-Compliance and Remedies. If [***] a Batch of Product fails to
conform to the Specifications subject to Section 16.7 or was not Manufactured in
compliance with GMP and the Manufacturing Process [***], then FRESENIUS will, at
COMPANY’s sole option, promptly:



14

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




(a)
Replace, as soon as reasonably possible, [***], the Product of a failed Batch by
Manufacturing a compliant Batch of Product (i.e., the replacement Batch conforms
to the Specifications and was Manufactured in accordance with GMP and the agreed
to Manufacturing Process. [***];

or
(b)
[***].

16.6
Latent Defects. Notwithstanding anything to the contrary in Section 16.3, the
provisions of Section 16.5 and the dispute mechanism in Section 16.4, will apply
to any Batch of Product that is a non-conforming Batch as a result of a Latent
Defect (defined below) if COMPANY advises FRESENIUS in writing of such Latent
Defect within [***] of discovery of such Latent Defect. “Latent Defect” means
[***].

16.7
Product Non-Compliance. Notwithstanding Section 16.5, if a Batch of Product
fails to conform to the Specifications as a result of COMPANY-provided Supplied
Materials that were defective when delivered to FRESENIUS, [***].

16.8
Disposition of Non-Conforming Product. The ultimate disposition of
non-conforming Product will be the responsibility of [***].

17.
Insurance. The Parties shall maintain throughout the term of this Agreement and
for [***] after effective termination or expiry of the Agreement a commercial
liability insurance covering product liability and other consumer injuries
arising from the sale of the Products in an amount of at least [***] per
occurrence and [***] in the aggregate. At the request of a Party, the other
Party shall provide documentation sufficient to show proof of such coverage.

18.
Indemnification; Limitation of Liability.

18.1
COMPANY shall defend, indemnify and hold harmless FRESENIUS and its Affiliates,
and its and their respective officers, statutory representatives, directors, and
employees, and agents (the “FRESENIUS Indemnitees”) from and against any and all
Losses incurred by the FRESENIUS Indemnitees for or in connection with any
claims brought by third parties against the FRESENIUS Indemnitees to the extent
arising or related to (i) infringement of any third party rights by FRESENIUS
from its use of COMPANY Background Intellectual Property [***], in accordance
with the terms of this Agreement as determined by a court of competent
jurisdiction, (ii) failure of COMPANY to conform with the stipulations under
this Agreement or the applicable Quality Agreement, (iii) [***], (iv) breach of
this Agreement by COMPANY; or (v) negligence or wilful misconduct of COMPANY
Indemnitees.

18.2
FRESENIUS shall defend, indemnify and hold harmless COMPANY and its Affiliates,
and its and their respective officers, directors, and employees and agents (the
“COMPANY Indemnitees”) from and against any and all Losses incurred by the
COMPANY Indemnitees for or in connection with any claims brought by third
parties against the COMPANY Indemnitees to the extent arising or related to (i)
infringement of any third party rights by COMPANY from its use of FRESENIUS
Background Intellectual Property in accordance with the terms of this Agreement,
(ii) failure of FRESENIUS to conform with the stipulations under this Agreement
or the applicable Quality Agreement due to its negligence, (iii) breach



15

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




of this Agreement by FRESENIUS; or (iv) negligence or wilful misconduct of
FRESENIUS Indemnitees.
18.3
Each Party must notify the other Party within [***] of receipt of any claims
made by a third party for which the other Party might be liable under this
Section 18. Subject to Section 18.4, the indemnifying Party will have the sole
right to defend, negotiate, and settle such third-party claims. The indemnified
Party will be entitled to participate in the defense of such matter and to
employ counsel at its expense to assist in such defense; provided, however, that
the indemnifying Party will have final decision-making authority regarding all
aspects of the defense of any claim. The Party seeking indemnification will
provide the indemnifying Party with such information and assistance as the
indemnifying Party may reasonably request, at the expense of the indemnifying
Party.

18.4
Settlement. Neither Party will be responsible nor bound by any settlement of any
claim nor by any suit made without its prior written consent; provided, however,
that the indemnified Party will not unreasonably withhold or delay such consent.

18.5
Limitation of Liability. NEITHER PARTY WILL BE LIABLE UNDER ANY LEGAL THEORY
(WHETHER TORT, CONTRACT OR OTHERWISE) FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, HOWEVER CAUSED, EVEN IF THE PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, [***]. NOTHING IN THIS SECTION
18.5 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF EITHER PARTY.

18.6
Liability Cap. EXCEPT FOR DAMAGES THAT ARE A RESULT OF [***], OR EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS, OR OBLIGATIONS TO MAKE PAYMENT UNDER THIS
AGREEMENT, AS FAR AS PERMITTED BY LAW, THE AGGREGATE OF FRESENIUS’ LIABILITY AND
OBLIGATION TO COMPANY FOR THIS AGREEMENT SHALL BE LIMITED TO [***] (AS DEFINED
IN THE APPLICABLE PRODUCT SCHEDULE) AND THE GREATER OF [***] BY COMPANY IN THE
[***] PRIOR TO WHEN THE CLAIM AROSE PER [***].

19.
Product Recall; Adverse Events.

19.1
Recalls. As between COMPANY and FRESENIUS, COMPANY shall have sole discretion
over whether and under what circumstances to require the recall of a Product.
COMPANY will inform FRESENIUS promptly of any need or desire for recall of
Product and FRESENIUS shall cooperate with and give all reasonable and timely
assistance to COMPANY in connection therewith. [***].

19.2
Adverse Events. COMPANY will be solely responsible for adverse event reporting
relating to Product (or any product containing or comprised of Product). In the
event FRESENIUS receives or becomes aware of any adverse event information which
may be related to Product (or any product containing or comprised of Product),
FRESENIUS will immediately or as otherwise defined in the Quality Agreement
provide COMPANY with all such information in English in the form and by the
process required by COMPANY.



16

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




20.
Intellectual Property.

20.1
Background Intellectual Property; Licenses. This Agreement does not affect the
ownership of a Party’s Background Intellectual Property which remains the
property of such Party (or its licensors). FRESENIUS does not acquire a license
or any other right to COMPANY’s Background Intellectual Property except for the
limited purpose of carrying out its duties and obligations under this Agreement
and that such limited, non-exclusive, license will expire upon the completion of
such duties and obligations or the termination or expiration of this Agreement,
whichever is the first to occur. FRESENIUS hereby grants to COMPANY a
non-exclusive, transferable (in conjunction with a permitted assignment under
Section 26.7), sublicensable (to Affiliates of COMPANY), royalty-free, license
to COMPANY and its Affiliates to use FRESENIUS Background Intellectual Property
only to the extent necessary to distribute, offer for sale, sell, import,
export, and otherwise dispose of Product, limited to the longer of the time this
Agreement is in force or all Product supplied under this Agreement is used.

20.2
Improvements.

(a)
“Improvements” means all discoveries, inventions, developments, modifications,
innovations, updates, enhancements, improvements, writings or rights, and other
Intellectual Property that are made, discovered, conceived, created, invented,
developed, or reduced to practice in the performance of Services under this
Agreement.

(b)
All Improvements that relate solely to [***] will be the sole and exclusive
property of FRESENIUS (“FRESENIUS Improvements”). To the extent that FRESENIUS
Improvements relay to the Product, FRESENIUS will grant COMPANY and COMPANY
hereby accepts a worldwide, perpetual, irrevocable, transferable, sub-licensable
royalty-free license to the extent necessary to freely operate regarding those
FRESENIUS Improvements. All other Improvements will be the sole and exclusive
property of COMPANY (“COMPANY Improvements”). FRESENIUS will have a limited
license to use Company Improvements on [***].

(c)
FRESENIUS agrees (i) to promptly disclose all COMPANY Improvements; (ii) that
all COMPANY Improvements will be the sole and exclusive property of COMPANY; and
(iii) that FRESENIUS will assign and does assign all COMPANY Improvements to
COMPANY (or its designee) without additional compensation to FRESENIUS.
FRESENIUS will take such steps as COMPANY may reasonably request (at COMPANY’S
expense) to vest in COMPANY (or its designee) ownership of the COMPANY
Improvements. COMPANY will have the exclusive right and option, but not the
obligation, to prepare, file, prosecute, maintain and defend at its sole
expense, any patent applications or patents that claim and/or cover the COMPANY
Improvements.

(d)
COMPANY agrees (i) to promptly disclose all FRESENIUS Improvements; (ii) that
all FRESENIUS Improvements will be the sole and exclusive property of FRESENIUS;
and (c) that COMPANY will assign and does assign all FRESENIUS Improvements to
FRESENIUS (or its designee) without additional compensation to COMPANY. COMPANY
will take such steps as FRESENIUS may reasonably request (at FRESENIUS’ expense)
to vest in FRESENIUS (or its designee) ownership of the FRESENIUS Improvements.
FRESENIUS will have the exclusive right and option, but



17

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




not the obligation, to prepare, file, prosecute, maintain and defend at its sole
expense, any patent applications or patents that claim and/or cover the
FRESENIUS Improvements
21.
Confidentiality.

21.1
The Receiving Party shall

(a)
keep in strict confidence and in safe custody all Confidential Information of
the Disclosing Party,

(b)
use the Confidential Information only for the purpose of performing its
obligations under this Agreement or the reasonable exercise of rights granted to
it under this Agreement,

(c)
not copy or otherwise reproduce any of the Confidential Information except as is
reasonably necessary for the purpose of performing its obligations or reasonably
exercising rights granted to it under this Agreement, and

(d)
disclose the Confidential Information only to Entitled Persons.

21.2
“Entitled Persons” are only the statutory representatives, members of corporate
bodies and employees, contractors, consultants and agents as well as the
professional advisors of (a) the Receiving Party and (b) the Receiving Party's
Affiliates, in each case with a need to know and bound by written obligations of
confidentiality and non-use no less restrictive than the terms of this
Agreement. The Receiving Party shall (i) limit access to the Confidential
Information to a minimum number of persons as necessary for the purpose of
performing this Agreement (or exercise of rights granted under it) and (ii)
advise all such persons of the confidentiality obligations at the time the
Confidential Information is disclosed to them and (iii) procure that they comply
with the terms of this Agreement as if they were a receiving party to it. The
Receiving Party shall be liable for any non-compliance of such persons with the
terms of this Agreement as if the Receiving Party was itself so non-compliant.

21.3
The Receiving Party's obligations under this Agreement shall not apply to
Confidential Information which it can demonstrate, by admissible proof:

(a)
was known to the Receiving Party at the date of disclosure of the Confidential
Information by the Disclosing Party,

(b)
is after the date of disclosure acquired by the Receiving Party in good faith
from an independent third party who is not subject to any obligation of
confidentiality in respect of such information,

(c)
was at the time of its disclosure in the public knowledge or has become public
knowledge during the term of this Agreement other than through a breach of this
Agreement by the Receiving Party, or

(d)
is independently developed by the Receiving Party without access to any of the
Confidential Information.



18

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




21.4
If Confidential Information of the other Party is required to be disclosed by
applicable law, judicial action of court of competent jurisdiction, regulation,
the rules or regulations of a recognized stock exchange or listing authority,
government department or agency or other regulatory authority, the Receiving
Party will prior to any disclosure, promptly notify the Disclosing Party, and
cooperate with it in its lawful measures of protection with regard to the
Confidential Information prior to the actual disclosure, and any disclosure by
the Receiving Party will be only to the extent legally required to make such
disclosure.

21.5
Upon the Disclosing Party's written request (which for Confidential Information
not needed by the Receiving Party to perform its obligations or exercise its
rights) may be made at any time and at the Disclosing Party's sole and exclusive
discretion, the Receiving Party shall, to the extent permissible under
applicable law, promptly (i) return to the Disclosing Party any Confidential
Information provided by or on behalf of the Disclosing Party to the Receiving
Party in physical form, including, but not limited to, product samples, and
otherwise (ii) destroy the Confidential Information. The Receiving Party shall
not be obliged to delete automatically generated computer back-up or archival
copies of the Confidential Information generated in the ordinary course of
information system procedures, provided that except as expressly provided
herein, the Receiving Party shall make no use of such copies and retain such
copies under controlled locked files.

21.6
This Section 21 shall survive the effect of termination or expiry of this
Agreement for [***] therefrom.

22.
Non-Exclusivity.

22.1
FRESENIUS undertakes to manufacture and supply the Product non-exclusively to
COMPANY.

23.
Term and Termination.

23.1
This Agreement shall become effective as of the Effective Date and unless
earlier terminated as permitted by this Agreement, shall remain in full force
and effect for a period of [***] from the later of the Effective Date or the
completion of all Services under all accepted Purchase Orders issued prior to
the [***] of the Effective Date (“Initial Term”). The term of this Agreement
shall automatically be extended for subsequent periods of [***] (“Extension
Term”) unless terminated by a Party [***] prior to the end of the Initial Term
or prior to the end of each Extension Term.

23.2
This Agreement, and any Product Schedule, may be terminated by a Party with
written notice to the other Party under the following conditions:

(a)
in the event of a material breach of this Agreement, or a Product Schedule, the
non-breaching Party may terminate this Agreement, or the applicable Product
Schedule if after [***] written notice from the non-breaching Party specifying
the breach the other Party fails to cure such breach within the [***] period;

(b)
if otherwise explicitly stated in this Agreement;

(c)
if the other Party files a petition in bankruptcy or of insolvency, or is
adjudicated insolvent, or takes advantage of the insolvency law in any state or
country, or makes an assignment



19

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




for the benefit of creditors, or a receiver, trustee or other court officer is
applied for or appointed for its property (which, in the case of any involuntary
proceeding or assignments, are not dismissed within [***]);
(d)
by FRESENIUS if COMPANY undergoes a Change Of Control to a FRESENIUS Competitor
(defined below). For this purpose, COMPANY shall notify FRESENIUS without undue
delay of such Change Of Control and the identity of the then controlling
FRESENIUS Competitor. In the event that FRESENIUS elects to exercise its right
of termination under this Section 23.2(d), it must notify COMPANY within [***]
of receipt of notice from COMPANY and unless a shorter period is agreed to with
COMPANY, FRESENIUS will continue to supply COMPANY according to the terms of
this Agreement and all its Attachments for [***] following the COMPANY’s receipt
of notice of termination from FRESENIUS. [***].

23.3
COMPANY will have the right, in its sole discretion, to terminate this Agreement
or any Product Schedule upon written notice if (i) FRESENIUS fails to obtain or
maintain any material governmental licenses or approvals required in connection
with the Services and FRESENIUS fails to re-instate material governmental
licenses or approvals within [***]; or (ii) the FDA or other Authority in the
Territory does not approve Product (or any product containing or comprised of
Product) for marketing or withdraws marketing approval upon [***] prior written
notice to FRESENIUS. If COMPANY has agreed in a pending Product Schedule to any
minimum purchase quantity of Product, COMPANY shall remain responsible to
purchase, prior to the effective date of such termination, [***].

23.4
Effect of Termination.

FRESENIUS will, upon receipt of a termination notice from COMPANY or any other
termination of this Agreement by either Party as well as expiration of the
Agreement term, promptly cease performance of the applicable Services and will
take all reasonable steps to mitigate the out-of-pocket expenses incurred in
connection therewith. In particular, FRESENIUS will use its best efforts to:
immediately cancel, to the greatest extent possible, any third party
obligations; promptly inform COMPANY of any irrevocable commitments made in
connection with any pending Services prior to termination; promptly try to
return to the vendor for a refund all unused, unopened materials in FRESENIUS’
possession that are related to any pending Services; provided, that COMPANY will
have the option, but not the obligation, to take possession of any such
materials; promptly inform COMPANY of the cost of any remaining unused,
unreturnable materials ordered pursuant to any pending Services, and either
deliver such materials to COMPANY (or its designee) or properly dispose of them,
as instructed by COMPANY at the expense of COMPANY; and perform only those
services and activities mutually agreed upon by COMPANY and FRESENIUS as being
necessary or advisable in connection with the close-out of any pending Services.
In case of COMPANY’s termination other than for cause, or FRESENIUS’ termination
of the Agreement or this Product Schedule for cause, COMPANY shall pay
compensation concerning the Product as follows:
(a)
FRESENIUS’ Price, as specified in Part C.1 of the relevant Product Schedule, as
valid at the time of termination for all work in progress on non-ordered
Product, including work on intermediates at the date of termination which are
within COMPANY’s binding



20

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




Forecasts (Section 5 of the Agreement) or minimum purchase quantity (Section 5.3
of this Agreement); and
(b)
FRESENIUS’ direct costs for raw materials, intermediates and other materials in
stock at the date of termination and purchased for the use in the manufacture of
the Product. The compensation under this sub-paragraph (b) is given provided
that:

(i) the raw materials, intermediates and other materials are to be used for
Product volumes which are within COMPANY’s Forecasts and for a period not
exceeding [***];
(ii) the raw materials, intermediates and other materials cannot reasonably be
used for other purposes by FRESENIUS; and
(ii) COMPANY is entitled to collect such raw materials, intermediates and other
materials for its own use or sale, without additional charge.
23.5
Neither termination nor expiry of this Agreement shall release either Party from
fulfilling any obligations which may have been incurred prior to any such
termination or expiry. Sections 1, 2.5 (last two sentences), 2.7, 5.3, 6.2 (last
sentence only), 7, 9, 10, 12, 13, 15.2 (last sentence) and 15.4, 16 through 21,
23.2(d), 23.4 through 23.7, 24 through 26 shall survive expiration or
termination of this Agreement, as shall any other provision which due to its
nature is intended to survive.

23.6
Every termination of this Agreement requires a written notice by registered mail
or other permitted method as set forth in this Agreement.

23.7
This Section 23 applies for the term and termination of any individual Product
Schedule as well, as long as the term or the termination is not regulated
differently in the Product Schedule.

24.
Representations and Warranties.

24.1
FRESENIUS Representations and Warranties. FRESENIUS represents and warrants to
COMPANY that:

(a)
it has the full power and right to enter into this Agreement and that there are
no outstanding agreements, assignments, licenses, encumbrances or rights of any
kind held by other parties, private or public, that are inconsistent with the
provisions of this Agreement;

(b)
the execution and delivery of this Agreement by FRESENIUS has been authorized by
all requisite corporate or company action and this Agreement is and will remain
a valid and binding obligation of FRESENIUS, enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors;

(c)
the Services will be performed with requisite care, skill and diligence, by
individuals who are appropriately trained and qualified; and in accordance with
Applicable Laws and industry standards, and Services under a Product Schedule
will be performed in accordance with all applicable provisions of this Agreement
and the Quality Agreement,



21

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




including the Specifications made known to FRESENIUS in writing prior to
execution of such Product Schedule.
(d)
to the best of FRESENIUS’ knowledge, the use of the FRESENIUS Background
Intellectual Property of FRESENIUS in the conduct and the provision of the
Services will not violate any patent, trade secret or other proprietary or
intellectual property rights of any third party and it will promptly notify
COMPANY in writing should it become aware of any claims asserting such
violation;

(e)
at the time of delivery to COMPANY, the Product Manufactured under this
Agreement (i) will have been Manufactured in accordance with GMP and all other
Applicable Laws, the Manufacturing Process, the applicable Quality Agreement,
and Specifications; (ii) will not be adulterated or misbranded under the FDCA or
other Applicable Laws; and (iii) will not have been produced in violation of any
applicable provisions of the Austrian labor laws, as amended; and

(f)
FRESENIUS, its Affiliates, approved subcontractors, and each of their respective
officers and directors, as applicable, and any person used by FRESENIUS, its
Affiliates or approved subcontractors to perform Services under this Agreement:
(a) have not been debarred and are not subject to a pending debarment pursuant
to section 306 of the United States Food, Drug and Cosmetic Act, 21 U.S.C. §
335a; (b) are not ineligible to participate in any federal and/or state
healthcare programs or federal procurement or non-procurement programs (as that
term is defined in 42 U.S.C. 1320a-7b(f)); (c) are not disqualified by any
government or regulatory authorities from performing specific services, and are
not subject to a pending disqualification proceeding; and (d) have not been
convicted of a criminal offense related to the provision of healthcare items or
services and are not subject to any such pending action. FRESENIUS will notify
COMPANY immediately if FRESENIUS, its Affiliates, or approved subcontractors, or
any person used to perform Services under this Agreement, or any of their
respective officers or directors, as applicable, is subject to the foregoing, or
if any action, suit, claim, investigation, or proceeding relating to the
foregoing is pending, or to the best of FRESENIUS’ knowledge, is threatened.

(g)
FRESENIUS has adhered to, and shall continue to adhere to, the provisions of the
U.S. Foreign Corrupt Practices Act of 1977, as amended, codified at 15 U.S.C. §§
78dd-1, et seq. ("FCPA"), and to any other applicable anti-corruption or
anti-kickback legislation. Neither FRESENIUS nor any of its or its affiliates
employees, directors, officers, subcontractors, consultants, agents, or
representatives (collectively, “Representatives”) has engaged or in the future
shall engage in any activity that is prohibited by the FCPA, including bribery,
kickbacks, payoffs, or other corrupt business practices. FRESENIUS further
represents, warrants and covenants that it and its Representatives have not
offered, paid, or authorized, and will not offer, pay, or authorize, directly or
indirectly, any payment of money or anything of value to a foreign official (as
that term is defined by the FCPA) to improperly seek to influence any foreign
official or Authority, or foreign government entity decision-making to gain a
commercial or other advantage for COMPANY.

24.2
COMPANY Representations and Warranties. COMPANY represents and warrants to
FRESENIUS that:



22

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




(a)
it has the full power and right to enter into this Agreement and that there are
no outstanding agreements, assignments, licenses, encumbrances or rights held by
other parties, private or public, that are inconsistent with the provisions of
this Agreement;

(b)
the execution and delivery of this Agreement by COMPANY has been authorized by
all requisite corporate action and this Agreement is and will remain a valid and
binding obligation of COMPANY, enforceable in accordance with its terms, subject
to laws of general application relating to bankruptcy, insolvency and the relief
of debtors;

(c)
to the best of COMPANY’s knowledge, the use of the COMPANY Background
Intellectual Property in the conduct and the provision of the Services will not
violate any patent, trade secret or other proprietary or intellectual property
rights of any third party and it will promptly notify FRESENIUS in writing
should it become aware of any claims asserting such violation

(d)
to the best of Company’s knowledge, Supplied Materials are, at the time of
delivery, free from liens, defects, and in accordance with authorization from
all relevant Authorities and with all specifications agreed to by the Parties
for the Supplied Materials.

24.3
Disclaimer of Other Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

25.
Force Majeure.

25.1
Neither Party hereto shall be responsible or liable in any way for failure or
delay in carrying out the terms of the Agreement resulting from any cause or
circumstance beyond its reasonable control (a “Force Majeure”), including, but
not limited to, fire, flood, other natural disasters, war, and civil commotion,
provided that the Party so affected shall give prompt notice thereof to the
other Party.

25.2
No failure or delay set out in this Section shall terminate this Agreement, and
each Party shall complete its obligations hereunder as promptly as reasonably
practicable following cessation of the cause or circumstance of such failure or
delay, provided, however, that if any of the above force majeure events continue
to exist for more than [***] after the date of any notice given with regard
thereto, either Party may terminate this Agreement with notice to the other.

26.
Miscellaneous.    

26.1
This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties with respect thereto. For avoidance of doubt,
nothing in this Agreement changes the Development and Clinical Manufacturing
Agreement dated [***], together with any amendments thereto. This Agreement may
be amended, including this section, only by an amendment in writing that is
signed by an authorized representative of each Party. All Exhibits referred to
in this Agreement are intended to be and are hereby specifically incorporated
into and made a part of this Agreement. If there is any inconsistency between



23

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




a Product Schedule or between any other Exhibit on the one hand and this
Agreement on the other hand, the terms of this Agreement shall govern.
All Exhibits are listed as follows:
Exhibit 1: Product Schedule(s).
Exhibit 2: Form of Purchase Order
26.2
The general terms and conditions of either of the Parties shall not be
applicable even if they are contained in or referred to in any Purchase Order,
order confirmation or other correspondence.

26.3
If any provision of this Agreement is determined, by a court with proper
jurisdiction, to be invalid, illegal or unenforceable, the remaining provisions
of this Agreement, to the extent permitted by law, shall remain in full force
and effect. The Parties shall agree on a valid, legal or enforceable provision
in lieu of the invalid, illegal or unenforceable provision that reflects the
Parties’ intentions at the time of entering into this Agreement. The same shall
apply if the Parties have, unintentionally, failed to address a certain matter
in this Agreement.

26.4
No failure on the part of any Party to exercise or delay in exercising any right
hereunder shall be deemed a waiver thereof except with respect to an express
written waiver relating to a particular matter for a particular period of time
signed by an authorized representative of the waiving Party, as applicable.

26.5
All notices hereunder shall be made in writing in the English language to the
persons at the addresses set forth below, or such other person or address as may
be designated by the respective Party to the other Party in the same manner. All
notices must be given by (a) personal delivery, with receipt acknowledged; or
(b) prepaid certified or registered mail, return receipt requested; or (c)
prepaid recognized next business day or express delivery service. Notices will
be effective upon receipt or at a later date stated in the notice.

For FRESENIUS:
[***]


For COMPANY:
AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, MA 02451
U.S.A.
Attn: Vice President of Technical Operations




With a copy to:


AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, MA 02451
U.S.A.
Attn: General Counsel




24

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




26.6
Nothing in this Agreement is intended to create an agency relationship,
partnership or joint venture between the Parties. The relationship among the
Parties is that of independent contractors. Neither COMPANY nor FRESENIUS shall
present itself as affiliated with the other Party and nothing herein shall be
construed as to grant either Party the right to refer to the other as a business
partner or use the other’s trademarks and logos, unless specifically agreed upon
in writing. This Agreement does not create an employer-employee relationship
between COMPANY on the one hand and FRESENIUS or any employee, subcontractors,
Affiliate of FRESENIUS, or any FRESENIUS personnel on the other.

26.7
Neither this Agreement nor any rights or obligations hereunder may be assigned
or transferred by either Party, in whole or in part, without the prior written
consent of the other Party, except that a Party may assign this Agreement and
its rights and obligations hereunder without the consent of the other Party to:
(a) an Affiliate of such Party or (b) subject to the provisions in Section 23
regarding a Change of Control, any person or entity that acquires all or a
substantial portion of the stock or assets, or line of business which the
Product relates to, to such Party. Any purported assignment in violation of the
preceding sentence will be void. Any permitted assignee will assume the rights
and obligations of its assignor under this Agreement.

26.8
This Agreement shall be governed by and construed in accordance with the laws of
Switzerland without regard to its principles of conflicts of law. The United
Nations Convention on Contracts for the International Sale of Goods (CISG) and
the 1974 Convention on the Limitation Period in the International Sale of Goods,
as amended by that certain Protocol, done at Vienna on April 11, 1980 are
excluded and shall not apply to this Agreement, including for clarity, Product
Schedules, Purchase Order, or deliveries based hereon or thereon.

26.9
Disputes.

(a)
The Parties will try to settle their differences amicably between themselves.
Except for any disputes which are subject to Section 16.4, if any claim,
dispute, or controversy of whatever nature arising out of or relating to this
Agreement, including the performance or alleged non-performance of a Party of
its obligations under this Agreement arises between the Parties (each a
“Dispute”), a Party will, before initiating any proceedings pursuant to
subsection b) of this Section, notify the other Party in writing of such
Dispute. If the Parties are unable to resolve the Dispute within [***] of
receipt of the written notice by the other Party, such dispute will be referred
to an executive officer of COMPANY and an executive officer of FRESENIUS, or
their designees, who will meet in person at least once and use their good faith
efforts to resolve the Dispute within [***] after such referral.

(b)
[***].

(c)
[***].

26.10
Each Party agrees to execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be necessary or appropriate in order to
carry out the purposes and intent of this Agreement.

26.11
[***].



25

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




26.12
Headings. The headings used in this Agreement have been inserted for convenience
of reference only and do not define or limit the provisions hereof. The
Appendices to this Agreement are incorporated herein by reference and will be
deemed a part of this Agreement.

26.13
Singular Terms. Except as otherwise expressly stated or unless the context
otherwise requires, all references to the singular will include the plural and
vice-versa.

26.14
Additional Interpretations. Unless otherwise expressly provided herein or the
context of this Agreement otherwise requires, the words "include", "includes"
and "including" will be deemed to be followed by the phrase "but not limited
to", "without limitation", or words of similar import.

26.15
Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall constitute one and the same agreement. The Agreement becomes valid
only after the duly authorised representatives of both Parties have signed it.



[Signature Page Follows]




26

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.
SIGNED for and on behalf of
 
SIGNED for and on behalf of
 
Fresenius Kabi Austria GmbH
 
AMAG Pharmaceuticals, Inc.
 
 
 
 
 
/s/ Heinz Riesner
 
/s/ William K. Heiden
 
Signature
 
Signature
 
 
 
 
 
Name:    Heinz Riesner                
 
Name:     William K. Heiden            
 
 
 
 
 
Title:    General Manager            
 
Title:    CEO                    
 



SIGNED for and on behalf of
Fresenius Kabi Austria GmbH
 
/s/     Tanja Greve
Signature
 
Name:    Tanja Greve                
Title:    Executive Vice President/CFO/GMP
 
 
SIGNED for and on behalf of
Fresenius Kabi Austria GmbH
 
/s/     Stefan     Czvitkovich
Signature
 
Name:    Stefan Czvitkovich            
Title:    Director PP Sterile Pharmaceuticals    
















